MR. Justice Critz
delivered the opinion of the Court.
This is an original habeas corpus proceeding instituted directly in this Court by Wayne King, as relator, to secure his release from alleged illegal restraint of his liberty.
The District Court of Archer County, Texas, granted Bennie King, the then wife of relator, a divorce from relator. The divorce decree contained a child support order against relator. Later Bennie King, the divorced wife, made complaint against relator for disobedience of such child support order. This complaint was sworn to before Bennie King’s attorney acting as a notary public. The district court, on hearing, based on this complaint, adjudged relator in contempt, and committed him to jail. This Court ordered relator released on bail pending final determination of this cause. The decree of contempt entered in the district court was, and is, void because the complaint was sworn to before Mrs. King’s attorney as notary public. Ex parte Scott, 133 Texas 1, 123 S. W. (2d) 306.
Relator is finally discharged.
Opinion delivered October 16, 1940.